 


116 HR 8412 IH: VA Community Care Wait Time Transparency Act of 2020
U.S. House of Representatives
2020-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
116th CONGRESS2d Session 
H. R. 8412 
IN THE HOUSE OF REPRESENTATIVES 
 
September 29, 2020 
Ms. Brownley of California introduced the following bill; which was referred to the Committee on Veterans' Affairs 
 
A BILL 
To direct the Secretary of Veterans Affairs to establish goals for the timely delivery of medical care and appointments, to make publicly available certain information regarding wait times under the community care program of the Department of Veterans Affairs, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the VA Community Care Wait Time Transparency Act of 2020. 2.Department of Veterans Affairs goal for timely delivery of appointmentsThe Secretary of Veterans Affairs shall establish a goal for the maximum number of calendar days between the date on which a veteran requests an appointment for medical care and the date on which such appointment occurs. Such goal shall be the equivalent of the wait time access standard in effect under section 1703B of title 38, United States Code, and shall apply— 
(1)to medical care furnished by Department of Veterans Affairs providers and medical care furnished by the Department of Veterans Affairs through a non-Department provider; and (2)with respect to veterans who are considered new patients and veterans who are considered returning patients. 
3.Department of Veterans Affairs transparency regarding wait times under community care program 
(a)Publication of dataNot later than 90 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall make publicly available on an appropriate website of the Department of Veterans Affairs the following information: (1)The average wait times for new and returning patients seeking care under the community care program of the Department, determined using the same metrics used to determine the published average wait times for care furnished directly by Department medical facilities. 
(2)The percentage of appointments for care under the community care program that occur within the number of days specified for the wait time access standard applicable to Department of Veterans Affairs providers, as in effect under section 1703B of title 38, United States Code. (b)Presentation of dataData made available under subsection (a) shall— 
(1)be presented in a searchable format, by zip code and by medical specialty; and (2)be presented alongside comparable data for all Department medical centers and all medical specialties. 
 
